I concur in the result reached by the opinion of the Court, but disagree with the method of reaching that conclusion. As I undertook to state in the dissenting memorandum filed in the former hearing of this case (120 W. Va. 788, 200 S.E. 346), I do not think that the plaintiff in an action of detinue brought for the purpose of recovering possession of a promissory note should be required to prove his right to recover the amount represented by the note, even when that right is questioned. The legal, not the equitable, right to the possession is all that is involved. Otherwise, the result of an action of *Page 686 
detinue is extremely likely to involve protracted litigation without reaching a definite conclusion upon the main issue permitted to be heard, as I believe this case has done. The plaintiff has established his right to recover from the defendant the full amount that the note represented, and the defendant, presumably, presented her entire defense. Yet the judgment is not for the amount of money in controversy, but awards the administrator nothing more than possession, the note being in the actual possession of the court. Even under the theory advanced in the majority opinion, I suppose that the judgment cannot be set up as res adjudicata against Mrs. Rogers if, and when, the administrator undertakes to enforce the note's collection, and that in an action of debt brought later by the administrator involving the identical testimony a jury could reach a different conclusion than that upon which this judgment is based. Detinue, I think, lies for the goods or their value, but not for the value evidenced by intangible personalty.